Birns, J. (dissenting).
On this appeal from a judgment convicting the defendant of murder, I take issue only with the majority’s finding that the People failed to furnish the corroborative evidence necessary to support accomplice testimony as required (CPL 60.22).
The People assert that the record discloses four instances of activity by the defendant which provided corroboration: (1) that the defendant Ohlstein purchased a revolver from Vasquez four years prior to the murder with which he was charged, (2) that a “coffin” was constructed for the receipt of Newmark’s body, (3) that the defendant Ohlstein owed New-mark $250,000 secured by notes, and (4) that Ohlstein provided for Mack’s bail upon Mack’s arrest for conspiracy to murder.
The first two items are, respectively, remote and vague, and it is agreed by the court that neither item could provide the required corroborative evidence. As to the third item, it is agreed that although the debt owed by Ohlstein to Newmark might supply a motive for the crime, motive alone cannot be equated with corroboration.
With respect to the fourth item, namely, Ohlstein’s arrangement to furnish Mack’s bail in the sum of $50,000, this behavior by Ohlstein must be examined in the framework of Mack’s testimony.
Mack had related to the jury that as early as September, 1970 Ohlstein had paid Mack, had planned the murder with him, and that after the murder Ohlstein had continued to make payments to him in order to keep him out of New York City. Mack further testified that after his arrest for conspiracy to murder Newmark, he, Mack, was confident that Ohlstein would bail him out and that he held over Ohlstein’s head the threat of his co-operation with the police.
Through the testimony of an independent witness, Marvin Migdal, it was established that Mack’s $50,000 bail was secured by a bail bond for which the defendant Ohlstein and *115Migdal were sureties. Migdal also testified that Ohlstein borrowed $10,000 from his (Ohlstein’s) sister to open a savings account which was used as security for Mack’s bail bond and that Ohlstein also got Migdal to make himself personally liable with Ohlstein in the event Mack fled the jurisdiction and the bond was forfeited. Migdal further stated he gave Mack money after Mack’s release from jail, but was reimbursed by Ohlstein for this advance.
It. should not be overlooked that in connection with this episode concerning bail and payment to Mack, that Ohlstein and Mack were neither social friends nor business associates.
I agree with the majority that the correct rule as to corroboration of accomplice testimony is found in People v Kress (284 NY 452, 460). But reference to Kress, unfortunately, is limited by the majority to the legal rule expressed. Attention should be directed to the facts of that case and the observation of the Court of Appeals as to those facts.
In brief, Kress concerned the robbery of a $427,000 payroll from an armored truck in front of the Rubel Ice Company in Brooklyn in August, 1934. Stewart, the principal participant in the robbery, testified for the State at Kress’s trial in 1939, implicating Kress in planning and participating in the robbery. Stewart told of meeting Kress in Sing Sing prison in 1937, where each was confined for convictions stemming from other charges. Stewart related a conversation he claimed he had with Kress, in which he reminded Kress of Kress’s unfulfilled promise to contribute towards the medical and burial expenses of one of the robbers shot and killed during the getaway, to which Kress replied he (Kress) would make arrangements for Stewart to receive the money. Stewart testified he asked for the money because he (Stewart) was processing an appeal which was expensive, from the conviction for which he was there confined.
Kress’s brother-in-law, Harkavy, an attorney at law, testified that members of Stewart’s family had importuned him for money while Kress was in prison and had threatened the Kress family that harm would befall Kress if Kress did not make a contribution towards the cost of Stewart’s appeal, that thereupon Kress’s father gave $100 to Harkavy which Harkavy thereafter gave to Stewart’s father at Harkavy’s office. There was no evidence that Kress authorized the payment. On the contrary, Kress reportedly told members of his family not to pay any amount.
*116With respect to the contention that this evidence constituted corroboration of Stewart’s testimony, the Court of Appeals stated (284 NY 452, 464): "The fact of payment of $100 was not the vital point. Without establishing the reason for the payment and authority or knowledge and consent of Kress to the payment such testimony was not corroborative evidence as required by the statute. The testimony concerning the reason for the payment which would furnish evidence tending to connect the defendant with the commission of the crime is that of the accomplice only. Thus the attempt to connect the defendant with the commission of the crime by the testimony of the $100 payment rests upon the testimony of the accomplice himself and is insufficient. There was no evidence whatever to the effect that Kress had authorized the payment of the $100 to Robert Stewart or to Stewart’s parents or to any one else nor any evidence from which any such inference could be drawn unless it was from the evidence of the accomplice. Such a payment could corroborate the testimony of the accomplice as to the existence of the debt only if the payment were made and received directly or indirectly from the person indebted. The unauthorized acts of third parties may not be used to connect the defendant with the commission of the crime (People v Buzzi, 238 N. Y. 390; People v Pignataro, 263 N. Y. 229).” (Italics added.)
In Kress corroboration was not found to exist because a necessary ingredient was missing, namely, proof that payment was made and received directly or indirectly from Kress. That ingredient, however, is present in the case at bar. There is proof that Ohlstein himself provided bail and that he personally obtained financial assistance from others for the benefit of Mack.
In the circumstances of the case before us it could be argued persuasively to the jury from this bail episode alone, that Ohlstein was very much in fear that Mack would disclose his complicity to the police, as Mack testified, and that Ohlstein in providing bail hoped to control his testimony or his evidence and that such arrangement for bail was demonstrative of Ohlstein’s "consciousness of guilt” and connected him with the murder of Newmark.
It needs no fecund imagination to conclude that the furnishing of bail by Ohlstein to Mack in the framework of accomplice testimony that Ohlstein planned the murder of his *117creditor linked Ohlstein to the killing (see People v Kress, supra).
In 1921, in People v Dixon (231 NY 111, 116), the Court of Appeals said: "The corroborative evidence need not show the commission of the crime; it need not show that defendant was connected with the commission of the crime. (People v. May-hew, 150 N. Y. 346, 353; People v. Cohen, 223 N. Y. 406, 426.) It is enough if it tends to connect the defendant with the commission of the crime in such a way as may reasonably satisfy the jury that the accomplice is telling the truth. The corroboration is not restricted to any particular point. Its connection with defendant’s own statements and denials should be considered. (People v. Becker, 215 N. Y. 126, 140.) It may vary in its nature according to the circumstances of the particular case. Matters in themselves of seeming indifference or light trifles of the time and place of persons meeting may so harmonize with the accomplice’s narrative as to have a tendency to furnish the necessary connection between defendant and the crime.” (Italics added.)
Again in 1966, in People v Morhouse (21 NY2d 66, 74) our Court of Appeals reiterated: "As we indicated in People v. Fiore (12 NY 2d 188, 201), the corroboration requirement of section 399 of the Code of Criminal Procedure is fully met when there is some nonaccomplice evidence 'fairly tending to connect the defendant with the commission of the crime’ (quoting from People v. Elliott, 106 N. Y. 288, 292). The corroboration need not, as must circumstantial evidence, lead exclusively to the inference of the defendant’s guilt. As this court has noted, even \Matters in themselves of seeming indifference * * * may so harmonize with the accomplice’s narrative as to have a tendency to furnish the necessary connection between the defendant and the crime.’ (People v. Dixon, 231 N. Y. 111, 116-117; see, also, People v. Crum, 272 N. Y. 348, 353-354; People v Malizia, 4 N. Y. 2d 22, 27; People v. Reddy, 261 N. Y. 479, 484.)” (Italics added.)
In this case, a jury should be called upon to resolve, as a question of fact, whether this seemingly gratuitous act of furnishing substantial bail for a "stranger” tended to connect Ohlstein with the commission of the crime charged, whether it had "a tendency to furnish the necessary connection between the defendant and the crime”. We should not hold as a matter of law that it did not.
Accordingly, I would affirm the conviction herein.
*118Stevens, P. J., Markewich and Lane, JJ., concur in Per Curiam opinion; Birns, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on June 18, 1975, reversed, on the law, and the indictment dismissed; and appeal from order of said court, entered on April 2, 1976, dismissed as academic.